DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 8-10, 14, 16, 19-21, 24, 29-30, 36, 39-40, 42 and 46 in the reply filed on 11/3/2021 is acknowledged.

Claims 48 and 64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2021.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or on a submitted IDS, they have not been considered.

Drawings
The drawings of 6/18/2020 are objected to because the clarity of the figures is not sufficient to be readable and reproducible for publication purposes. In particular, the low resolution and pixilation of the text and graphs of Figures 1, 2, 3A-C, 7, 8A-B and 10 is contrasted the higher resolution in Figures 4A-C and 5A-C.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above. In the present application, the Incorporation by Reference paragraph is missing.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
The use of terms, such as Nextflex®, EpiTect® and Illumina®, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The abstract of the disclosure is objected to because it exceeds the 150 word limit.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim lacks a colon after the preamble.
Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the claim uses a semicolon rather than a comma after the phrase “target nucleic acid region” in line 6.
Appropriate correction is required.

Claim 30 is objected to because of the following informalities:  the claim uses a semicolon rather than a comma after the phrase “control nucleic acid region” in line 6.
Appropriate correction is required.

Claim 42 is objected to because of the following informalities:  the recites “the target region” rather than “the target nucleic acid region”. It is suggested a single term consistently be used when referring to a particular claim element.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 8-10, 14, 16, 19-21, 24, 29-30, 36, 39-40, 42 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim states in part iii the contacting is performed “under conditions that allow for the ligation of the terminal ends of the adjacently hybridized probes”, which is interpreted in view of the specification as describing ligating the terminal ends of the hybridized probes that are adjacent to each other. See Figs. 3A and 3B of the drawings. The reference to “the ligation of the terminal ends of the adjacently hybridized probes” lacks proper antecedent basis as the claim fails to previously set forth or describe probes hybridized adjacently to one another. Rather the claim states “a terminal end from each probe hybridizes adjacently to the target nucleic acid region” in part ii. The claim language specifies a terminal end of a probe hybridizes adjacently relative to the target nucleic acid region and not adjacently relative to each other. The claim is also incomplete as failing to set forth elements that are relied upon for the performance of part iii.
It is suggested the claim be amended to specify terminal ends of the probes hybridize adjacent to one another rather than adjacent to the “target nucleic acid region”.

Claims 2, 8-10, 14, 16, 19-21, 24, 29-30, 36, 39-40, 42 and 46 depend from claim 1 and are rejected for the same reason.
Regarding claim 14, the claim also recites “adjacently hybridized ligated probes”, which refers to and relies upon elements not previously set forth or required by the claim because of the language of part ii.
Regarding claim 30, in part iii the claim states the contacting is performed “under conditions that allow for the ligation of the terminal ends of the adjacently hybridized control probes”, which is interpreted in view of the specification as describing ligating the terminal ends of the hybridized probes that are adjacent to each other. See Figs. 3A and 3B of the drawings. The reference to “the ligation of the terminal ends of the adjacently hybridized control probes” lacks proper antecedent basis as the claim fails to previously set forth or describe control probes hybridized adjacently to one another. Rather the claim states “a terminal end from each probe hybridizes adjacently to the control nucleic acid region” in part ii. The claim language specifies a terminal end of a probe hybridizes adjacently relative to the target nucleic acid region and not adjacently relative to a terminal end of the other probe. The claim is also incomplete as failing to set forth elements that are relied upon for the performance of part iii.
It is suggested the claim be amended to specify terminal ends of the probes hybridize adjacent to one another rather than adjacent to the “control nucleic acid region”.

Claim 36 depends from claim 30 and is rejected for the same reason.
Regarding claim 30, the claims recites “a terminal end from each probe hybridizes adjacently to the control nucleic acid region”. It is unclear if applicant intends a terminal end to be of the probes of claim 1 or the “control probes” of claim 30.
Claim 36 depends from claim 30 and is rejected for the same reason.
Regarding claim 46, it is unclear if the claim is further intended to require a step of “isolating target nucleic acids from a sample from a patient with cancer”. The recitation to target nucleic acids being “isolated” lacks proper antecedent basis as the claim fails to previously set forth or described a process of “isolating target nucleic acids”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-10, 14, 16, 19-21, 39, 42 and 46 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nautiyal (US 2008/0108073 A1).
Regarding claims 1 and 9, Nautiyal teaches combining a solution comprising nucleic acids with bisulfite as a deaminating agent to convert unmethylated cytosines in the nucleic acids to uracils (para. 13, 23 and 73 and 114; and Fig. 10).
Nautiyal further teaches contacting the solution with two probes comprising either region 1016 or 1018 that hybridize adjacently to a target nucleic acid region (para. 114 and 117; and Fig. 10). See, also Fig. 11.
Nautiyal further teaches contacting the solution with a ligase that is under conditions such that the two probes are ligated (para. 114; and Fig. 10).
Nautiyal further teaches the ligated probe are detected (para. 114; and Fig. 10).
	Regarding claim 2, Nautiyal teaches the probes have a unique barcode (para. 71, 90-91).
	Regarding claim 8, Nautiyal teaches repeated and controlled hybridization reactions (para. 47).
	Regarding claim 10, Nautiyal teaches the probes comprise primer binding sites (para. 115 and 117).
	Regarding claim 14, Nautiyal teaches the detecting is by quantitative PCR involving amplification and an array-based readout (Fig. 10).
	Regarding claim 16, Nautiyal teaches the detecting is via sequencing the probes via a resequencing array (Abstract; para. 68, 94).
	Regarding claim 19, Nautiyal teaches a multiplex assay which involves the use of plurality probes targeting different target nucleic acids (para. 9, 10 and 70).
	Regarding claim 20, Nautiyal teaches the target is 100 to 1000 nucleotides in length (para. 70).
	Regarding claim 21, Nautiyal teaches the probes include a phosphorothioate modified nucleotide (para. 58).
	Regarding claim 39, Nautiyal teaches library construction from hybridized probes by pooling amplification products from using a common primer to amplify probes (para. 67 and 100).
	Regarding claim 42, Nautiyal teaches the target nucleic acid have between 5-12 CpGs (Fig. 4; and 96).
	Regarding claim 46, Nautiyal teaches the target nucleic acids are from cancer patients (para. 6 and 7).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nautiyal (US 2008/0108073 A1) in view of Vargeese (US 2005/0215777 A1).
It is noted that claim 1 is anticipated by Nautiyal as described above. The claim is also rendered obvious as encompassing the embodiments of claim 24.
Regarding claims 1 and 24, Nautiyal teaches combining a solution comprising nucleic acids with bisulfite as a deaminating agent to convert unmethylated cytosines in the nucleic acids to uracils (para. 13, 23 and 73 and 114; and Fig. 10).
Nautiyal further teaches contacting the solution with two probes comprising either region 1016 or 1018 that hybridize adjacently to a target nucleic acid region (para. 114 and 117; and Fig. 10). See, also Fig. 11.
Nautiyal further teaches contacting the solution with a ligase that is under conditions such that the two probes are ligated (para. 114; and Fig. 10).
Nautiyal further teaches the ligated probe are detected (para. 114; and Fig. 10).
While Nautiyal teaches modification of the probes such as incorporating phosphorothioate-modified nucleotides, Nautiyal does not teach the use of a terminal cap.
However, Vargeese teaches that well-known chemical modifications of oligonucleotides include phosphorothioate-modified nucleotides and terminal cap moieties (para. 18, 22, 29 and 44).
It would have been prima facie obvious to the ordinary artisan at the time of filing the present application to have modified the method of Nautiyal by either substituting the phosphorothioate-modified nucleotides with terminal caps and/or to have include terminal caps along with phosphorothioate-modified nucleotides. One would have been .

Claims 1, 29 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nautiyal (US 2008/0108073 A1) in view of Shendure (WO 2016/015058 A2).
It is noted that claim 1 is anticipated by Nautiyal as described above. The claim is also rendered obvious as encompassing the embodiments of claims 29 and 40.
Regarding claims 1, 29 and 40, Nautiyal teaches combining a solution comprising nucleic acids with bisulfite as a deaminating agent to convert unmethylated cytosines in the nucleic acids to uracils (para. 13, 23 and 73 and 114; and Fig. 10).
Nautiyal further teaches contacting the solution with two probes comprising either region 1016 or 1018 that hybridize adjacently to a target nucleic acid region (para. 114 and 117; and Fig. 10). See, also Fig. 11.
Nautiyal further teaches contacting the solution with a ligase that is under conditions such that the two probes are ligated (para. 114; and Fig. 10).
Nautiyal further teaches the ligated probe are detected (para. 114; and Fig. 10).
Nautiyal does not teach or suggest the use of target nucleic acids comprising less than 1 ng of nucleic acids (claim 29) or cell free DNA (claim 40).

Regarding claims 29 and 40, Shendure teaches the use of 0.5 ng of cell-free DNA/cfDNA in preparing barcoded libraries (para. 211).
It would have been prima facie obvious to the ordinary artisan at the time of filing the present application to have modified the method of Nautiyal by using the cell-free DNA of Shendure. One would have been motivated to use the cell-free DNA of Shendure as Shendure teaches that cell-free DNA may be used as a non-invasive source of DNA (para. 129). The modification has a reasonable expectation of success as Shendure teaches a source of DNA used in an analysis process that is analogous to that of Nautiyal.

Claims 1, 30 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nautiyal (US 2008/0108073 A1) in view of Hansen (US 2015/0299809 A1).
It is noted that claim 1 is anticipated by Nautiyal as described above. The claim is also rendered obvious as encompassing the embodiments of claims 30 and 36.
Regarding claims 1, 30 and 36, Nautiyal teaches combining a solution comprising nucleic acids with bisulfite as a deaminating agent to convert unmethylated cytosines in the nucleic acids to uracils (para. 13, 23 and 73 and 114; and Fig. 10).

Nautiyal further teaches contacting the solution with a ligase that is under conditions such that the two probes are ligated (para. 114; and Fig. 10).
Nautiyal further teaches the ligated probe are detected (para. 114; and Fig. 10).
Nautiyal does not teach or suggest the elements of claims 30 and 36.
However, Hansen teaches that the use of control nucleic acids that are treated in the same manner as samples in order to control for biased detection. The control nucleic acids are commercially available and added in known amounts. See para. 239.
It would have been prima facie obvious to the ordinary artisan at the time of filing the present application to have modified the method of Nautiyal by incorporating the use of control nucleic acids, such as those taught by Hansen. One would have been motivated to make the modification because the use of control nucleic acids is well-known as demonstrated by Hansen and can control for biases in the assay by running the control nucleic acids through the assay in the same manner as the sample nucleic acids. The modification has a reasonable expectation of success as Hansen demonstrates the use of control nucleic acids as part of an assay is within the skill of the ordinary artisan.

Conclusion
No claims allowed.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634